The grounds of this motion are: (1) No appeal bond has been executed and filed by the appellant; and (2) "the record, including the stenographer's notes, if a part of the record, wholly fails to show any objections or exceptions, by the plaintiff below, to any action of the *Page 550 
trial court on which error can here be assigned and considered by this court."
The first of these grounds is ruled by the opinion in case case of J.S. Love, Supt. of Banks, v. Mississippi Cottonseed Products Company (Miss.), 159 So. 96, this day decided. The second is without merit, and the necessity vel non of objections and exceptions by the appellant in the court below will be for decision when the case is submitted on its merits.
Overruled.